 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH WILLIAMS, JR.,                              No. 2:19-cv-00379 KJM GGH P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    M.E. SPEARMAN, Warden,
15                       Respondent.
16

17   Introduction

18          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(c). Pending before the court is

21   respondent’s motion to dismiss on the ground that petitioner is barred by the one-year state of

22   limitations pursuant to 28 U.S.C. § 2244(d). ECF No. 11. Petitioner has filed an opposition

23   arguing equitable tolling. ECF No. 21. Respondent has filed a reply. ECF No. 22. After carefully

24   reviewing the filings, the court now recommends that the motion be granted.

25   Procedural Background

26          On December 13, 2013, petitioner was convicted by jury in Sacramento County Superior

27   Court of first-degree murder with lying in wait and active participation in a street gang special

28   circumstances and attempted premediated murder. ECF No. 12-1. Petitioner was sentenced to an
                                                       1
 1   indeterminate term of 32 years to life. Id. Petitioner appealed to the California Court of Appeal,

 2   Third Appellate District. On September 29, 2015, the California Court of Appeal remanded the

 3   case for resentencing and otherwise affirmed the judgment. ECF No. 12-2. On October 29, 2015,

 4   petitioner appealed to the California Supreme Court. ECF No. 12-3. The petition was denied on

 5   January 13, 2016. ECF No. 12-4. On April 8, 2016, the Sacramento County Superior Court

 6   resentenced petitioner pursuant to the Court of Appeal’s September 29, 2015 decision. ECF No.

 7   12-5. Petitioner did not appeal.

 8           Petitioner filed the instant federal habeas petition on February 7, 2019. 1 ECF No. 1.

 9   Legal Standards

10           On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of

11   1996 (hereinafter “AEDPA”). Pursuant to 28 U.S.C. § 2244(d)(1), AEDPA imposes a one-year

12   statute of limitations for federal habeas corpus petitions. 28 U.S.C. § 2244(d)(1) provides, in

13   pertinent part:

14                     A 1-year period of limitation shall apply to an application for a writ
                       of habeas corpus by a person in custody pursuant to the judgment of
15                     a State court. The limitation period shall run from the latest of–
16                            (A) the date on which the judgment became final by the
                              conclusion of direct review or the expiration of the time for
17                            seeking such review;
18                            (B) the date on which the impediment to filing an application
                              created by State action in violation of the Constitution or laws
19                            of the United States is removed, if the applicant was
                              prevented from filing by such State action;
20
                              (C) the date on which the constitutional right asserted was
21                            initially recognized by the Supreme Court, if the right has
                              been newly recognized by the Supreme Court and made
22                            retroactively applicable to cases on collateral review;
23                            (D) or the date on which the factual predicate of the claim or
                              claims presented could have been discovered through the
24                            exercise of due diligence.
25   28 U.S.C. § 2244(d).

26           1
               The court affords petitioner application of the mailbox rule as to petitioner’s habeas filings in
     state court and federal court. Houston v. Lack, 487 U.S. 266, 275-76 (1988) (pro se prisoner filing is dated
27   from the date prisoner delivers it to prison authorities); Stillman v. Lamarque, 319 F.3d 1199, 1201 (9th
     Cir. 2003) (mailbox rule applies to pro se prisoner who delivers habeas petition to prison officials for the
28   court within limitations period).
                                                           2
 1            Petitioner’s conviction became final pursuant to 28 U.S.C. § 2244(d)(1)(A) on June 7,

 2   2016, 60 days after the amended judgment of conviction was rendered and sentence imposed. Cal.

 3   R. Ct. 8.308(a) (A notice of appeal must be filed within 60 days after the judgment or order

 4   appealed). The AEDPA one-year statute of limitations period began to run one day later, on June

 5   8, 2016. Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001). Therefore, absent applicable

 6   tolling, petitioner had until June 7, 2017, that is one year after the finality of conviction, to file a

 7   timely federal petition. Petitioner’s instant federal petition filed on February 7, 2019 is barred as

 8   untimely unless petitioner is entitled to statutory or equitable tolling. Petitioner does not argue he

 9   is entitled to statutory tolling, only equitable tolling. ECF No. 1 at 14-20; ECF No. 21.

10            A habeas petitioner is entitled to equitable tolling of AEDPA’s one-year statute of

11   limitations only if he shows: (1) that he has been pursuing his rights diligently; and (2) that some

12   extraordinary circumstances stood in his way and prevented timely filing. See Holland v. Florida,

13   560 U.S. 631, 649 (2010); Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir. 2009). The diligence

14   required for equitable tolling purposes is “reasonable diligence,” not “maximum feasible

15   diligence.” See Holland, 560 U.S. at 653. See also Bills v. Clark, 628 F.3d 1092, 1096 (9th Cir.

16   2010).

17            As to the extraordinary circumstances required, the Ninth Circuit has held that the

18   circumstances alleged must make it impossible to file a petition on time, and that the

19   extraordinary circumstances must be the cause of the petitioner’s untimeliness. See Bills, supra,

20   628 F.3d at 1097 (citing Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003)). This is a very high

21   threshold, “lest the exception swallow the rule.” See Miranda v. Castro, 292 F.3d 1063, 1066 (9th

22   Cir. 2002). In addition, “ ‘[w]hen external forces, rather than a petitioner’s lack of diligence,

23   account for the failure to file a timely claim, equitable tolling may be appropriate.’ ” Loft v.

24   Mueller, 304 F.3d 918, 922 (9th Cir. 2002) (quoting Miles v. Prunty, 187 F.3d 1104, 1107 (9th

25   Cir. 1999)). Determining whether equitable tolling is warranted is a “fact-specific inquiry.”

26   Spitsyn, 345 F.3d at 799 (citing Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001)).

27   ////

28   ////
                                                          3
 1           Petitioner contends equitable tolling is applicable for the relevant limitations period based

 2   on the following two grounds: (1) petitioner’s placement in administrative segregation and lack

 3   of access to his legal materials; and (2) petitioner’s mental impairment.

 4   Discussion

 5           1. Placement in Administrative Segregation

 6                The Petition Is Untimely Even Applying Equitable Tolling

 7           First, petitioner claims he is entitled to equitable tolling for periods he was placed in

 8   administrative segregation and had no access to his personal property and legal documents. ECF

 9   No. 21 at 4-5. In his declaration, petitioner declares he is entitled to tolling for the four time

10   periods he was in administrative segregation between June 8, 2016 to July 5, 2016 (28 days); 2

11   August 14, 2016 to September 8, 2016 (26 days); November 23, 2016 to April 5, 2017 (134

12   days); and July 14, 2017 to May 3, 2018 (294 days). ECF No. 21 at 7-9. Petitioner further alleges

13   that he “was also not issued his personal property and legal documents for approximately 3 weeks

14   (21 days) each time released from ad-seg” (84 days). Id. at 5; see also id. at 9 ¶20.

15           Even assuming the veracity of petitioner’s contentions, and that petitioner is entitled to

16   equitable tolling during those periods, petitioner’s federal habeas petition would still be

17   considered untimely. The undersigned provides the following breakdown of petitioner’s requested

18   time periods for equitable tolling:

19
             •    The AEDPA statute of limitations began to run on June 8, 2016. However, according
20
                  to petitioner, he was already placed and was not released from administrative
21
                  segregation until July 5, 2016. Thus, 0 days of the AEDPA limitations period had
22
                  expired.
23

24           •    Granting petitioner 21 days after July 5, 2016, the running of the limitations period

25                commenced the next day on July 27, 2016 until petitioner was again placed in

26
             2
               Petitioner seeks tolling for the time period between February 27, 2016 to July 5, 2016 when he
27   was placed and subsequently released from administrative segregation. ECF No. 21 at 7-8. However,
     petitioner’s limitations period did not commence until June 8, 2016. Accordingly, the undersigned will
28   only address requests for tolling relevant to the limitations period.
                                                          4
 1              administrative segregation on August 14, 2016. Thus, 18 days of the AEDPA

 2              limitations period had expired.

 3
            •   From August 14, 2016 to September 8, 2016, the time petitioner was in administrative
 4
                segregation, 0 days of the limitations period had expired. Granting petitioner 21 days
 5
                after his release from administrative segregation, the AEDPA limitations period
 6
                commenced the next day on September 30, 2016. Petitioner was not placed in
 7
                administrative segregation again until November 23, 2016. Thus, an additional 54
 8
                days had expired with a cumulative total of 72 days of the AEDPA limitation
 9
                period having expired.
10

11          •   From November 23, 2016 to April 5, 2017, the time petitioner was in administrative

12              segregation, 0 days of the limitations period had expired. Granting petitioner 21 days

13              after his release from administrative segregation, the AEDPA limitations period

14              commenced the next day on April 27, 2017. Petitioner was not placed in

15              administrative segregation again until July 14, 2017. Thus, an additional 78 days had

16              expired with a cumulative total of 150 days of the AEDPA limitation period

17              having expired.

18
            •   From July 14, 2017 to May 3, 2018, the time petitioner was in administrative
19
                segregation, 0 days of the limitations period had expired. Granting petitioner 21 days
20
                after his release from administrative segregation, the AEDPA limitations period
21
                commenced the next day on May 25, 2018. There were no more placements in
22
                administrative segregation from this time period to the filing date of petitioner’s
23
                federal habeas petition on February 7, 2019. Thus, an additional 258 days had
24
                expired with a 408 cumulative total of days of the AEDPA limitation period
25
                having expired.
26
            Counting backwards from 408 days (February 7, 2019) to 365 days, which would have
27
     been the last day to file within the AEDPA statute of limitations period (and for which no “ad seg
28
                                                       5
 1   plus” equitable tolling existed at all between Feb 7, 2019 and the 365th day), December 27, 2018

 2   is the day the AEDPA limitations expired: i.e., from Feb. 7 to Jan 1, 2019, 38 days expired

 3   leaving the AEDPA cumulative day count as 370; going back 5 more days brings December 27,

 4   2018 as the 365th day. Therefore, petitioner would have had to file his federal habeas petition on

 5   December 27, 2018 to be timely.

 6          Petitioner’s February 7, 2019 is accordingly untimely, even if the court was generously

 7   granting petitioner’s requested time periods for equitable tolling.

 8              In Any Event, the Standards for Equitable Tolling Are Not Met For The Entire Period

 9          Moreover, in the alternative, when addressing the standards set forth in Holland, supra,

10   560 U.S. at 649 for establishing equitable tolling, petitioner fails to meet his burden in

11   establishing he was pursuing his rights diligently and that some extraordinary circumstances

12   stood in his way and prevented timely filing.

13              A. Diligence

14          For each of the time periods, petitioner presents the same set of facts: petitioner states “he

15   was placed in administrative segregation on so many times between 2014-2018” because “CDC

16   mental health administrator[]s placed him in DSH for evaluation, treatment and for his own

17   safety, due to his incompetency.” ECF No. 21 at 4. Throughout his placement in administrative

18   segregation, petitioner states he “was not allowed access to [his] personal property and legal

19   materials” even though petitioner “filed numerous requests for” “access to [his] personal property

20   and legal materials, the library or any of its privileges necessary to research, photo copy, and file”

21   his federal habeas petition. Id. at 7-8 ¶¶3-5; 8 ¶¶7-13; 9 ¶¶15-18. Petitioner alleges he has made

22   “a prima facie case showing” sufficient to necessitate a hearing to develop the factual record to

23   determine whether he is eligible for equitable tolling within the requested time periods. Id. at 5.

24          Petitioner, however, fails to provide specificity as to his each of his efforts or attempts to

25   access his legal documents in order to prepare his federal habeas petition. Instead, petitioner

26   claims sweepingly broad assertions as to his efforts to prepare and file a federal habeas petition

27   during his placement and release from administrative segregation. Even assuming the veracity of

28   petitioner’s contentions as to his efforts for the time periods in administrative segregation and his
                                                        6
 1   lack of access to his legal documents during said time, petitioner does not address why he was

 2   unable to work on and file his federal habeas petition after his release and before his subsequent

 3   placements in administrative segregation at various times throughout the relevant limitations

 4   period. As seen from the calculations above, petitioner had time in which to work on his petition,

 5   yet he did not.

 6           Equitable tolling is “highly fact-dependent” and petitioner “bears the burden of showing

 7   that equitable tolling is appropriate.” Espinoza-Matthews v. California, 432 F.3d 1021, 1026 (9th

 8   Cir. 2005) (internal quotation marks and citations omitted). Here, petitioner fails to establish

 9   reasonable diligence. Petitioner does not provide any facts or evidence to demonstrate what steps

10   were taken to diligently pursue his federal habeas petition after each of his releases from

11   segregation and receipt of his legal documents. Roy v. Lampert, 465 F.3d 964, 972 (9th Cir.

12   2006) (Addressing it was “important that [petitioners] pursued their claims within a reasonable

13   period of time before the external impediment” “came into existence.”) Moreover, there is

14   nothing to suggest that petitioner’s federal habeas petition contained complex issues of law that

15   required extensive legal research and writing. On the contrary, petitioner’s federal habeas petition

16   is nearly identical to the grounds raised in his state court petitions. Accordingly, even assuming

17   petitioner’s allegations are truthful and accurate, petitioner fails to take into account and prove,

18   that during the time periods when was in segregation and the time periods in between his

19   placement in administrative segregation, he was pursing his rights diligently.

20               B. Extraordinary Circumstance

21           Secondly, even assuming petitioner could establish reasonable diligence, petitioner fails to

22   show that an “extraordinary circumstance” prevented him from timely filing his federal habeas

23   petition. Although the Ninth Circuit has recognized that placement in administrative segregation

24   may constitute an “extraordinary circumstance,” see Espinoza-Matthews, supra, 432 F.3d at 1027,

25   petitioner does not specify the obstacles that prevented him after each of his releases from

26   administrative segregation, nor efforts he took during his time during administrative segregation

27   to request his legal documents. Petitioner has failed to meet his burden in showing that he is

28   entitled to equitable tolling.
                                                         7
 1          Accordingly, the undersigned recommends denying petitioner’s equitable tolling based on

 2   his placement in administrative segregation and his lack of access to his personal property and

 3   legal documents.

 4          2. Mental Impairment

 5          Lastly, petitioner generally claims his mental impairment entitles him to equitable tolling.

 6   Petitioner asserts he was a patient in a California Department State Hospital for a few days

 7   “which effectively foreclosed any chance of him filing a federal habeas petition at that time due

 8   to his di[a]gnosis, medication, etc.” ECF No. 21 at 4. He generally claims that his mental

 9   condition (whatever it is) over the entire period at question led to his stays in administrative

10   segregation and should constitute an equitable excuse over the entire time period.

11          Under limited circumstances, a petitioner’s mental impairment may represent an

12   extraordinary circumstance warranting equitable tolling for the period he was incompetent. Laws

13   v. Lamarque, 351 F.3d 919, 923 (9th Cir. 2003). The Ninth Circuit in Bills determined a two-part

14   test to determine whether equitable tolling applies in cases where petitioner suffers from a mental

15   impairment. In Bills, the Ninth Circuit stated, in pertinent part:

16                  (1) First, a petitioner must show his mental impairment was an
                    “extraordinary circumstance” beyond his control, see Holland, [560
17                  U.S. at 649,] 130 S.Ct at 2562, by demonstrating the impairment was
                    so severe that either
18
                            (a) Petitioner was unable to rationally or factually to
19                          personally understand the need to timely file, or
20                          (b) Petitioner’s mental state rendered him unable personally
                            to prepare a habeas petition and effectuate its filing.
21
                    (2) Second, the petitioner must show diligence in pursuing the claims
22                  to the extent he could understand them, but that the mental
                    impairment made it impossible to meet the filing deadline under the
23                  totality of the circumstances, including reasonably available access
                    to assistance. See id.
24

25   Bills, supra, 628 F.3d at 1100. “The mental impairment must be so debilitating that it is the but-

26   for cause of the delay, and even in cases of debilitating impairment the petitioner must still

27   demonstrate diligence.” Yow Ming Yeh v. Martel, 751 F.3d 1075, 1078 (9th Cir. 2014) (citing

28   Bills, 628 F.3d at 1100).
                                                        8
 1           When evaluating whether petitioner is entitled to equitable tolling, a district court must:

 2                   (1) find the petitioner has made a non-frivolous showing that he had
                     a severe mental impairment during the filing period that would entitle
 3                   him to an evidentiary hearing; (2) determine, after considering the
                     record, whether the petitioner satisfied his burden that he was in fact
 4                   mentally impaired; (3) determine whether the petitioner's mental
                     impairment made it impossible to timely file on his own; and (4)
 5                   consider whether the circumstances demonstrate the petitioner was
                     otherwise diligent in attempting to comply with the filing
 6                   requirements.
 7   Bills, 628 F.3d at 1100–01.

 8           Here, petitioner has failed to make a non-frivolous showing of a mental impairment

 9   during the relevant limitations period. Petitioner has not provided specificities of his mental

10   impairment, the timeframe in which he was affected, or any documentation to support a

11   conclusion that petitioner is “in fact mentally impaired.” Id. On the contrary, petitioner’s brief

12   allegations are vague and conclusory, and completely non-specific. Indeed, any impairment

13   petitioner might have possessed, e.g., anti-social personality disorder, anger management issues,

14   may well have had nothing to do with the ability to prepare and file documents. Instead,

15   petitioner argues that once he is granted an evidentiary hearing, he will be able to prove he is

16   entitled to equitable tolling based on his mental impairment. However, petitioner bears the

17   burden of demonstrating a qualifying mental impairment and that he is prima facia, based on the

18   allegations, entitled to equitable tolling in the first instance, before a district court will grant

19   whether an evidentiary hearing is appropriate. See Bills, supra, 628 F.3d at 1100; see also Pace v.

20   DiGuglielmo, 544 U.S. 408, 418 (2005) (petitioner bears the burden of demonstrating grounds for

21   equitable tolling). This, petitioner has not done.

22           Accordingly, the undersigned recommends denying petitioner’s equitable tolling based on

23   his mental impairment.

24   Request for Factual Development

25           Petitioner requests an evidentiary hearing to further develop the factual record to

26   determines whether equitable tolling is warranted. ECF No. 21 at 4-5. In support, petitioner states

27   “[w]hen a petitioner alleges facts that would support equitable tolling, the district court should not

28   ////
                                                          9
 1   dismiss it as untimely without developing the factual record.” Id. at 3. Petitioner argues he has

 2   made a prima facie showing entitling him to an evidentiary hearing. Id. at 5.

 3          A petitioner is entitled to an evidentiary hearing when he makes “a good-faith allegation

 4   that would, if true, entitle him to equitable tolling.” Roy, supra, 465 F.3d at 969 (citing Laws v.

 5   Lamarque, 351 F.3d 919, 919 (9th Cir. 2003). Based on petitioner’s allegations and the existing

 6   record, petitioner has not sufficiently alleged specific efforts for the entire relevant limitations

 7   period entitling him to an evidentiary hearing based on equitable tolling. Moreover, the existing

 8   record and petitioner’s allegations establish that petitioner was sufficiently capable of accessing

 9   his legal documents and filing his federal habeas petition during the relevant limitations period.

10   See Orthel v. Yates, 795 F.3d 935, 939-41 (9th Cir. 2015) (When the existing record is “amply

11   developed,” “a district court need not hold evidentiary hearings to further develop the factual

12   record.”) Accordingly, the undersigned finds petitioner is not entitled to an evidentiary hearing.

13   Certificate of Appealability

14          Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must

15   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A

16   certificate of appealability may issue only “if the applicant has made a substantial showing of the

17   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these

18   findings and recommendations, a substantial showing of the denial of a constitutional right has

19   not been made in this case.

20   Conclusion

21          Accordingly, IT IS HEREBY RECOMMENDED that:

22          1. Respondent’s motion to dismiss (ECF No. 11) be GRANTED;

23          2. The petition be dismissed with prejudice as untimely; and

24          3. The District Court decline to issue a certificate of appealability.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

27   after being served with these findings and recommendations, any party may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                        10
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be filed and served within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: January 28, 2020
                                                 /s/ Gregory G. Hollows
 6                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       11
